        Case 2:20-mj-02585-DUTY Document 8 Filed 06/08/20 Page 1 of 2 Page ID #:18
                                                                                                         FILED
                                                                                                                   COURT
                                                                                                     U.S. CISTRICT

     NAME &ADDRESS
                                                                                                    J;_ ;! — ~ 2020
                                                                                                                    CA~1~-_~`~~~~~A I
                                                                                           CENTRAL DI     RIGT OF


                                           UNITED STATES DISTRICT COURT                           v ~
                                          CENTRAL DISTRICT OF CALIFORNIA

                                                                        CASE NUMBER
 UNITED STATES OF AMERICA
                                                     PLAINTIFF,     I               "v r ~S~S(~"1~
                                 V.

                 h   w(~^„~~                                             CONSENT TO VIDEO CONFERENCE/TELEPHONIC
                       ~~ ~ ~~                                                CONFERENGE AND/OR WAIVER OF
                                                  DEFENDANT(s).                   DEFENDANT'S PRESENCE


     CONSENT TO VIDEO CONFERENCE/TELEPHONIC CONFERENCE                                ~WANER OF DEFENDANT'S PRESENCE

 1.Consent to Video Conference/Telephonic Conference
 I     ~~ n          Wad ~                                 ,understand that the U.S. Constitution, the Federal Rules of Criminal
 Procedure, and/or one or more federal statutes may give me the right to have all the below-listed proceedings take place in person in
 open court. After consultation with counsel,I knowingly and voluntarily consent to the proceedings below instead taking place by
 video conference or, if video conference is not reasonably available, by telephonic conference:

 Check each that applies:

     Detention/Bail Review/Reconsideration Hearings)(18 U.S.C. Sec. 3142)           ~Initial Appearance (Fed. R. Crim. P. 5)
     Preliminary Hearing(Fed. R. Crim.P.5.1)                                          ~ Arraignment(Fed. R. Crim. P. 10)
     Pretrial Release Revocation Proceedings(18 U.S.C. Sec. 3148)                     ~ Waiver of Indictment(Fed. R. Crim.P. 7(b))
     Misdemeanor Pleas and Sentencings(Fed. R. Crim. P. 43(b)(2))                     ~ Appearances under Fed. R Crim. P.40
     Probation and Supervised Release Revocation Proceedings(Fed. R Crim. P. 32.1)

2.Waiver of Defendant's Presence
I      ~!Yl" ~~/Y~~                                        , understand that the U.S. Constitution, the Federal Rules of Criminal
Procedwe, and/or one or more federal statutes may give me the right to be present at all of the below-listed proceedings - in person,
by video conference, or by telephonic conference. After consultation with counsel,l knowingly and voluntarily waive my right to be
present in person in open court or by video conference or by telephonic conference at the proceedings below:

Check each that applies:

     Detention/Bail Review/Reconsideration Hearings)(18 U.S.C. Sec. 3142)             ~ Waiver ofIndictment(Fed. R. Crim. P. 7(b))
     Preliminary Hearing(Fed. R Crim.P. 5.1)                                          ~ Appearances under Fed. R. Crim.P.40
     Pretrial Release Revocarion Proceedings(18 U.S.C. Sec. 3148)
     Misdemeanor Pleas and Sentencings(Fed. R. Crim. P. 43(b)(2))
     Probation and Supervised Release Revocation Procee in s(Fed. R. Crim. P 32.1)
                                                                                   ~E      ~~
       ~~~~2~                                                       0~          cc~ kph Ycch c,
Date                                                Defendant
                                                                           ~Signed for Defendant by Consel for Defendant with
                                                                            Defendant's Authorization [Check if applicable]


CR-029 (04/20)   CONSENT TO VIDEO CONFERENCE/TELEPHONIC OONFERENCEAND/ORWAIVER OF DEFENDAN7"S PRESINCE
                                                                                                                                    P. 1 OF 2
       Case 2:20-mj-02585-DUTY Document 8 Filed 06/08/20 Page 2 of 2 Page ID #:19



I have translated this consentlwaiver to the Defendant in the       MU-nrk~.~~ r~                                 language.


       l~~g ~~                                                     ~ p~~~~                             ~~ n~ ~al~w~c
Date                                               Interpreter (if required)                                   V
                                                                               Signed for Interpreter by Counsel for Defendant with
                                                                               Interpreter's Authorization [Check if applicable]




I am counsel for the Defendant herein. Prior to the Defendant signing this document or authorizing me to sign this document on the
Defendant's behalf, I fully advised the Defendant of the Defendant's above-referenced rights and consulted with the Defendant
regarding such rights and the Defendant's consent/waiver(s). I be]ieve that the Defendant understands such rights and that the
Defendant's consent/waiver(s) are knowing and voluntary, and I concur with such consent/waiver(s).



   ~(e~~
Date                                                        for




CR-029 (04/20)   CONSENT TO VIDEO CONFERENCFJTELEPIiONICCONFERENCE AND/OR WAIVER OF DEFENDANT'S PRESENCE                      P.2 OF 2
